Citation Nr: 1330045	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-41 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for patellofemoral syndrome (PFS) of the right knee, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for PFS of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The claim was previously before the Board in April 2011, at which time it was remanded for further development.  That development having been completed, the claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated October 2011 to July 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the Veteran or the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In particular, remand is required to afford the Veteran a new Board hearing.

The Veteran testified before a Veterans Law Judge at an October 2010 hearing that was held at the RO.  A copy of the testimony has been associated with the claims file.  The Veterans Law Judge who provided the hearing is no longer employed by the Board and the Veteran was notified in a letter dated August 9, 2013 of his rights to have another hearing before a Veterans Law Judge that would be deciding his appeal.  38 C.F.R. § 20.707 (2012). 

In an August 2013 letter, the Veteran has requested that he be scheduled for a video conference hearing before the Board via video conference at the New Orleans RO.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings between the RO and the Board, a remand of these matters to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


